Citation Nr: 0102621	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-10 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
improved pension in the amount of $9,804, to include the 
question of whether the waiver request was timely filed.

2.  Entitlement to waiver of recovery of an overpayment of 
improved pension in the amount of $762.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from July 1946 to November 
1947 and from February 1952 to January 1954.  This appeal 
arises from a March 1998 decision of the Committee on Waivers 
and Compromises (Committee) of the St. Paul, Minnesota Debt 
Management Center (DMC), and an April 1998 decision of the 
Committee of the Roanoke, Virginia RO, which denied the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits in the total amount of $10,566.


FINDINGS OF FACT

1.  The first letter notifying the veteran of an overpayment 
of improved pension benefits in the amount of $9,804 was 
mailed to the veteran on June 21, 1997; included with this 
notice was information advising the veteran of his rights to 
request waiver of the debt within 180 days.

2.  A request for waiver of the overpayment of improved 
pension benefits was noted to be received by the RO on 
February 20, 1998, nearly eight months following issuance of 
the notice of overpayment.

3.  By letters dated in April and June 1997, the RO proposed 
to adjust the veteran's pension benefits based on information 
received from the Social Security Administration, which 
showed that the veteran's Social Security benefits had 
increased effective June 1, 1996.  This increase in SSA 
benefits was not reflected on the Improved Pension 
Eligibility Verification Report submitted by the veteran in 
February 1997.  

4.  By letter dated in August 1997, the RO notified the 
veteran that his pension payments were adjusted effective 
June 1, 1996, on the basis that his countable income was 
actually more than what the RO was originally led to believe.  
This retroactive adjustment of benefits created an 
overpayment of $762.

5.  The RO determined that there is no indication of fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment of $762 by the veteran.

6.  The veteran was at fault in the creation of the 
overpayment by virtue of his failure to accurately report his 
total income for 1996, but this fault is mitigated to a great 
extent as the veteran is physically and mentally disabled as 
the result of a stroke.

7.  Recovery of the overpayment of pension benefits would 
create an undue financial hardship.

8.  Recovery of the overpayment of pension benefits would not 
defeat the purpose of the intended benefit.

9.  Failure to recover the overpayment would result in unjust 
enrichment of the veteran.

10.  It has not been alleged nor shown that reliance on the 
veteran's pension benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation. 


CONCLUSIONS OF LAW

1.  The veteran's claim for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$9,804 was not timely filed.  38 U.S.C.A. §§ 5107, 5302(a), 
7105 (West 1991); 38 C.F.R. § 1.963(b) (2000).

2.  Recovery of an overpayment of improved pension benefits 
in the amount of $762 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record shows that by letter dated in June 
1996 the veteran was awarded pension benefits, effective that 
same month, on the basis that his countable income did not 
exceed the maximum annual limit.

Overpayment in the Amount of $9,804

By letter dated June 9, 1997 and mailed to the veteran at his 
address of record, the RO notified the veteran that his 
pension payments were adjusted effective June 1, 1996, on the 
basis that his countable income was actually more than what 
the RO was originally led to believe.  This retroactive 
adjustment of benefits created the overpayment in question.

On June 21, 1997, the veteran was mailed a notice of 
overpayment of improved pension benefits in the amount of 
$9,804.  Included with this notice was information regarding 
his right to request a waiver of the debt within 180 days.  
This information was sent to the same address that the 
veteran has provided since May 1996.

The threshold question to be answered in this case, is 
whether the veteran has submitted a timely request for waiver 
of recovery of an overpayment of improved pension benefits in 
the amount of $9,804 after notification of the indebtedness.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by the 
Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  
See also 38 U.S.C.A. § 5302(a).

In the case at hand, a request for waiver of the overpayment 
of improved pension benefits was noted to be received by the 
RO on February 20, 1998.  The request was submitted by the 
veteran's ex-wife, who claimed, essentially, that the veteran 
was not at fault in the creation of the debt and that 
repayment of the debt would cause undue financial hardship.

By decision in March 1998, the Committee of the DMC denied 
the request for waiver of recovery of the overpayment because 
the request was not received within the requisite 180 days 
following the notification of indebtedness in June 1997.  A 
notice of disagreement (NOD) with the decision was received 
by the RO in April 1998.  The NOD was submitted by the 
veteran's ex-wife, who claimed that she originally requested 
waiver of the recovery of the overpayment in October 1997.  
She also indicated on several occasions that the veteran has 
been in a nursing home since February 1996.

In May 1998, the RO issued the veteran a statement of the 
case, which explained that his waiver request was denied on 
the basis that it was not received within the applicable time 
limit.  A substantive appeal was received by the RO in July 
1998.

A May 1996 medical statement from the veteran's private 
physician, Dr. Newman, indicates that the veteran was living 
in a nursing home following a cerebral vascular accident.

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment of $9,804 would have 
been received by the VA within 180 days from June 21, 1997.  
The uncontroverted evidence demonstrates that the veteran's 
request for waiver was received in February 1998, nearly two 
months too late for consideration of the request.  It has not 
been contended or shown that the veteran ever requested an 
extension of time to file a waiver request.  In addition, the 
veteran has not substantiated that the letter notifying him 
of the indebtedness and the right to request a waiver was not 
received by him within a few days after it was posted.  While 
the evidence of record shows that the veteran was living in a 
nursing home during the period of time in question, the 
demand letter notifying him of his right to request a waiver 
was sent to the veteran's address of record.  This was the 
same address that had been provided since May 1996; this same 
address was still being used in 1998.  Moreover, there is 
nothing in the record to establish that the demand letter was 
returned as undeliverable.  

Finally, it is noted that the veteran's ex-wife has argued 
that she submitted a request for waiver of recovery of an 
overpayment of improved pension benefits in October 1997.  Of 
record is a copy of a letter from the veteran's ex-wife to 
the DMC, dated October 6, 1997.  There is no evidence that 
this letter was ever received by DMC; the copy of the letter 
in the claims folder was submitted to the DMC in April 1998.  
Moreover, in reading this letter, there is no reference to a 
desire to have recovery of the overpayment waived.  To 
constitute a claim, the benefit being sought must be 
identified. 38 C.F.R. § 3.155.

Therefore, for the reasons stated above, a claim for waiver 
of recovery of an overpayment of improved pension benefits in 
the amount of $9,804 was not timely filed.

Overpayment in the Amount of $762

By letters dated in April and June 1997, the RO again 
proposed to adjust the veteran's pension benefits based on 
information received from the Social Security Administration 
(SSA), which showed that the veteran's Social Security 
benefits had increased, effective June 1, 1996.  This 
increase in SSA benefits was not reflected on the Improved 
Pension Eligibility Verification Report (EVR) submitted by 
the veteran in February 1997.  By letter dated in August 
1997, the RO notified the veteran that his pension payments 
were adjusted effective June 1, 1996, on the basis that his 
countable income was actually more than what the RO was 
originally led to believe.  This retroactive adjustment of 
benefits created the overpayment of $762.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO concluded that the 
facts in this case do not show the presence of any of the 
preceding factors and the Board will accept that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery of 
improved pension benefits in the amount of $762 is warranted 
on the basis of equity and good conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of record, the Board concludes that the 
veteran was at fault in the creation of the debt because he 
failed to report his increased Social Security income in 
1996.  However, it is also noteworthy that the veteran had a 
stroke and has been living in a nursing home since February 
1996.  A May 1996 statement from the veteran's private 
physician, Dr. Newman, notes that the veteran's "mental 
status fluctuate[d]."  This medical disability might help to 
explain why the veteran submitted an incorrect 1997 EVR.  As 
a consequence, the Board notes that the fault of the veteran 
is mitigated to a large extent by his physical and mental 
disabilities.  Therefore, the impact of fault as a factor in 
the equity and good conscience standard is minimized.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The veteran did not submit a financial status report in 
conjunction with this appeal.  However, as previously noted, 
the veteran is living in a nursing home and is not working.  
The record indicates that the veteran and his wife are 
divorced.  A February 1997 EVR notes that the veteran's 
unreimbursed medical expenses were more than $17,000 for the 
period from June through December 1996.  In an October 1997 
statement, the veteran's ex-wife noted that he "is now, and 
will continue to be, unable to continue to support any 
financial obligations."  

Based on the income and expense information of record, it is 
concluded that the record demonstrates that recovery of the 
debt would render the veteran unable to provide for life's 
basic necessities.  He is unable to work and has extensive 
medical bills.  The Board also notes that the veteran is 
divorced from his wife; therefore, her income is no longer 
available.  In view of these facts, financial hardship would 
result upon recovery of the overpayment.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose would not 
be defeated as the veteran is no longer entitled to improved 
pension benefits.

The Board finds that failure to make restitution would result 
in unfair gain to the veteran because he received monetary 
benefits to which he was not entitled.  The VA made erroneous 
payments of benefits based on incorrect information provided 
by the veteran, and he, in turn, benefited.  To allow him to 
profit by retaining money erroneously paid as a result of his 
own fault under these circumstances would clearly constitute 
unjust enrichment.  However, as noted above, any fault on the 
part of the veteran is excusable to a large extent.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that the veteran had relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.

In sum, it appears that the evidence in support of the 
veteran's claim for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $762 is in at 
least equipoise with that evidence favoring a denial.  The 
Board concludes that the veteran was at fault in the creation 
of the debt but that his fault is mitigated to a large extent 
by his physical and mental disabilities.  Moreover, the 
recovery of the debt would result in severe financial 
hardship to the veteran.  Although the other elements to be 
considered in determining whether recovery of the overpayment 
would be against equity and good conscience do not support 
the veteran's claim for waiver, the veteran must be given the 
benefit of the doubt in this case.  38 U.S.C.A. § 5107.


ORDER

As a timely claim for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $9,804 was not 
submitted, the appeal is denied.

Entitlement to waiver of recovery of an overpayment of 
improved benefits in the amount of $762 is granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

